United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-726
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2011 appellant filed a timely appeal from a January 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an employment-related permanent impairment
to a scheduled member or function of the body under FECA.
FACTUAL HISTORY
On November 28, 2007 appellant, then a 28-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that he injured his left ankle walking down steps in the

1

5 U.S.C. § 8101 et seq.

performance of duty on November 28, 2007. OWCP accepted the claim for a left ankle sprain.
Appellant received intermittent compensation for wage loss through April 21, 2008.
In a report dated January 13, 2010, Dr. Byrne Solberg, a physiatrist, diagnosed tarsal
tunnel syndrome and lumbar radiculopathy. He stated that after reviewing a history and results
on examination and review of a magnetic resonance imaging scan, he believed the diagnosed
conditions were causally related to the employment injury. By report dated January 31, 2010,
Dr. Daisy Rodriguez, an internist, provided a history and results on examination. She opined
that appellant had a 14 percent left leg permanent impairment, based on the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides). Dr. Rodriguez found an 11 percent impairment for loss of ankle range of
motion and 3 percent for tarsal tunnel syndrome.
Appellant was referred for a second opinion evaluation by Dr. Robert Smith, an
orthopedic surgeon. In a report dated September 9, 2010, Dr. Smith provided a history and
results on examination. He noted that a March 11, 2008 diagnostic study was negative for tarsal
tunnel syndrome.2 Dr. Smith diagnosed chronic left ankle strain. As to permanent impairment,
he opined that under the A.M.A., Guides there was a two percent leg impairment for 10 degrees
of ankle eversion. Dr. Smith noted that tarsal tunnel syndrome was not an accepted condition
and since there was a normal EMG/NCV after the employment injury, he found there was no
ratable impairment for this condition. In a report dated September 18, 2010, OWCP’s medical
adviser opined that appellant’s left leg impairment was two percent.
OWCP found that a conflict in medical opinion arose regarding the nature and extent of
an employment-related permanent impairment. Appellant was referred to Dr. E. Michal Okin, a
Board-certified orthopedic surgeon selected as a referee physician. In a report dated
November 23, 2010, Dr. Okin provided a history, results on examination (including left and right
ankle range of motion) and review of medical records. With respect to tarsal tunnel syndrome,
he stated, “I agree with Dr. Smith that he does not have a tarsal tunnel syndrome as a result of his
ankle sprain. The EMG and [NCV] time performed concurrent with his injury was within
normal limits.” Dr. Okin noted that the electrophysiological study performed by Dr. Solberg on
January 13, 2010, was more than two years after the initial injury, was interpreted as “delayed
distal latency noted in the left medial plantar sural sensory nerve action potential.” He stated that
there was no such nerve as the medial plantar sural nerve, as the posterior tibial nerve divides
into the medial and lateral plantar nerves in the region of Henry’s knot. Dr. Okin further stated
that “the symptomatology which the patient was complaining of is lateral plantar in the sense
that he has numbness in distribution of his lateral two toes. There is no evidence of a lateral
plantar nerve delay in conduction. In fact, the test done contemporaneously with his injury had
no evidence of a tarsal tunnel syndrome.”
Dr. Okin concluded that the only positive clinical finding was signs consistent with a
peroneal tendon tendinitis on the left, “which is an acute problem and it is not entitled to a
permanent impairment rating. [Appellant’s] ankle sprain had resolved. He no longer has
2

The record contains a March 11, 2008 electromyogram (EMG) and nerve conduction velocity (NCV) from
Dr. William Wolfe, Board-certified in neurology.

2

evidence of an Achilles tend[i]nitis. Therefore, my recommendation would be that [appellant’s]
impairment rating for the left lower extremity be zero.”
In a report dated January 12, 2011, OWCP’s medical adviser reviewed the medical
evidence of record. Its medical adviser noted the results on examination by Dr. Okin and
concurred with the opinion that appellant had no employment-related ratable permanent
impairment to the left leg.
By decision dated January 19, 2011, OWCP determined appellant was not entitled to a
schedule award based on the weight of the medical evidence.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.3 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.6 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or OWCP’s medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.7
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.8

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (March 15, 2009).

6

5 U.S.C. § 8123.

7

20 C.F.R. § 10.321 (1999).

8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

ANALYSIS
A conflict of medical opinion arose between an attending physician, Dr. Rodriguez, and a
second opinion physician, Dr. Smith, as to the nature and extent of employment-related
permanent impairment to appellant’s left leg under 5 U.S.C. § 8107. Dr. Rodriguez found that
appellant had tarsal tunnel syndrome and a resulting left leg permanent impairment, as well as an
impairment based on loss of range of motion for the ankle. Dr. Smith found that appellant did
not have any employment-related tarsal tunnel and he provided different results for range of
motion.
To resolve the conflict, OWCP appropriately referred appellant to a physician selected as
a referee physician, Dr. Okin. In a November 23, 2010 report, Dr. Okin provided a detailed
history and review of medical records, as well as results on physical examination. He clearly
explained his opinion that there was no employment-related tarsal tunnel syndrome, noting the
March 11, 2008 EMG/NCV, physical examination findings and the report of Dr. Solberg. The
Board finds that Dr. Okin represents the weight of the evidence with respect to an employmentrelated permanent impairment based on tarsal tunnel syndrome.
With respect to an impairment based on loss of range of motion, however, Dr. Okin did
not provide sufficient medical rationale. The Board notes that both Dr. Rodriguez and Dr. Smith
had found an impairment for loss of range of motion in the left ankle. Dr. Okin’s examination
findings reported 30 degrees for plantar flexion, 5 degrees dorsiflexion, and 15 degrees for both
inversion and eversion. Under the A.M.A., Guides, 5 degrees of dorsiflexion is a mild leg
impairment (seven percent) according to Table 16-229 and 15 degrees inversion is a mild leg
impairment (two percent) under Table 16-20.10 It is not clear whether Dr. Okin was unaware that
the range of motion would result in an impairment under these tables. He did not fully address
whether he was finding no impairment because the left ankle motion ranges were the same as the
right11 or whether he felt that any loss of range of motion was not from an employment-related
condition. Dr. Okin stated that the sprain had resolved without further discussion of the range of
motion results. Since the prior physicians of record made findings attributing loss of range of
motion in the left ankle as employment related, he must provide a rationalized medical opinion
on the issue to resolve the conflict.
The case will be remanded to OWCP to secure a supplemental report from Dr. Okin that
clarifies his opinion with respect to an employment-related permanent impairment based on loss
of range of motion. After such further development as OWCP deems necessary, it should issue
an appropriate decision.

9

A.M.A., Guides 549, Table 16-22.

10

Id., Table 16-20.

11

The A.M.A., Guides state that if the opposite extremity is uninjured, this may be used as a baseline for the
individual and “adjust individual components accordingly.” A.M.A., Guides 548.

4

CONCLUSION
The Board finds that the weight of the medical evidence does not establish an
employment-related permanent impairment based on tarsal tunnel syndrome. The case is
remanded for further clarification from the referee physician as to an impairment based on loss
of range of motion.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2011 is set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

